Citation Nr: 0635288	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to higher initial ratings for the components of 
the veteran's cervical spine disability, currently assigned a 
10 percent rating for impairment of the cervical spine from 
September 9, 2002, and a separate 20 percent rating for 
impairment of the upper right extremity from September 26, 
2003.

Entitlement to service connection for conjunctivitis of the 
left eye.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
February 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
2005, at which time the Board remanded the case for further 
action by the originating agency.  While the case was in 
remand status, the originating agency granted a separate 20 
percent disability rating for neurological impairment of the 
right upper dominant extremity, effective September 26, 2003.  
This did not satisfied the veteran's appeal so the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the veteran has 
had incomplete paralysis of the right upper radicular group 
that more nearly approximates mild than moderate.

2.  For the period from September 9, 2002, to September 22, 
2002, more than moderate intervertebral disc syndrome was not 
present.

3.  For the period prior to September 26, 2003, the 
limitation of motion of the veteran's cervical spine more 
nearly approximated slight than moderate.   

4.  For the period beginning September 26, 2003, the cervical 
spine disability has been productive of muscle spasm causing 
abnormal spinal contour or productive of limitation of motion 
with a combined range of motion of the cervical spine not 
greater than 170 degrees; during this period, neither 
ankylosis nor limitation of forward flexion of the cervical 
spine to 15 degrees or less has been present.

5.  The cervical spine disability has not resulted in any 
incapacitating episodes necessitating bed rest prescribed by 
a physician.

6.  The veteran does not have chronic conjunctivitis of the 
left eye.


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease of the cervical 
spine warrants a 10 percent disability rating for functional 
impairment of the cervical spine from September 9, 2002, to 
September 25, 2003, and a 20 percent rating for functional 
impairment of the cervical spine thereafter.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002);  38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243. 

2.  The veteran's degenerative disc disease of the cervical 
spine warrants a separate disability rating of 20 percent, 
but not higher, for the period beginning September 9, 2002, 
based on impairment of the right upper radicular group.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, 
Diagnostic Code 8510 (2006). 

3.  Conjunctivitis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in September 2004, subsequent to its initial 
adjudication of the claims, to include notice that he should 
submit all pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date element of both claims and the disability-
evaluation element of his service connection claim in a 
letter mailed in May 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In this regard, the Board notes 
that in April 2006 the veteran submitted a VCAA response 
stating that he had additional information to give to VA to 
substantiate his claims.  To date, the veteran has not 
submitted additional evidence to VA, requested additional 
time to do so, or requested VA's assistance to obtain such 
evidence.  In addition, in August 2006 the veteran's 
representative noted that he had no further argument 
regarding the veteran's appeal.  The veteran has repeatedly 
been informed that he should submit any evidence that 
supports or pertains to his claims.  As the Court has stated, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
available evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims on a de novo basis in August 2006.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Ratings for Cervical Spine Disability

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In the May 2003 rating decision on appeal, the veteran was 
granted service connection and a 10 percent disability 
rating, effective September 9, 2002, for a cervical spine 
disability classified by the RO as cervical radiculopathy.  
As noted above, a separate 20 percent rating for impairment 
of the right upper extremity was assigned in August 2006, 
effective September 26, 2003.  

Post-service private treatment records show that the veteran 
was seen from October 1998 to June 2002 for chronic recurrent 
neck pain with right shoulder spasm and radiating right arm 
pain.  In June 2002 the veteran was seen in the Emergency 
Room at Jersey City Medical Center for a neck strain with 
radiating pain.

In March 2003 the veteran was provided a VA examination in 
response to his claim for service connection for cervical 
spine disability.  He reported developing neck pain three 
years after leaving active duty service, with pain radiating 
to his right arm.  The veteran also complained of 
paresthesias of the right arm from the shoulder to the 
fingers.  Upon physical examination, no tenderness or spasm 
of the cervical spine was observed.  Flexion was measured to 
60 degrees with mild pain at the right shoulder.  Extension 
was measured to 55 degrees, while side bending was to 25 
degrees, and rotation to 40 degrees, all without pain.  Deep 
tendon flexes were equal and active in the upper extremities, 
although hypesthesia of the right first and second fingers 
and the left thumb was noted.  The diagnosis was cervical 
radiculopathy.  

In April 2003 the veteran underwent an MRI of the cervical 
spine at the VA Medical Center (VAMC).  It showed C5-6 broad-
based central and right paramidline herniation of the disc 
with an osteophytic ridge.  Also observed was moderate spinal 
canal and severe right neural foraminal narrowing, as well as 
straightening of the cervical lordosis, possibly due to 
muscle spasm.  In July 2003 the veteran was seen at the VAMC 
for neck pain with a pins and needles feeling in his right 
shoulder and arm.  He had full range of motion of the 
cervical spine with no swelling and slight tenderness.  In 
September 2003 decreased sensation was noted in the right arm 
along with mildly limited cervical range of motion.  

In October 2003, the veteran underwent electrodiagnostic 
testing at the VAMC.  It disclosed no evidence of right 
cervical radiculopathy or right upper extremity entrapment.  

In November 2005 the veteran was provided a VA orthopedic 
examination.  He complained of stabbing pains and stiffness 
in his shoulder and neck.  The veteran reported that the 
radiating pain had begun in his right shoulder in 1999, but 
recently had spread to both shoulders.  Upon physical 
examination, his left cervical paravertebral muscles were 
tender at the C5-6 and C6-7 levels and left paraspinal muscle 
spasms were noted.  Flexion was measured to 35 degrees, with 
extension to 30 degrees.  Left and right lateral flexion was 
measured to 25 degrees, while left and right lateral rotation 
was to 18 degrees.  The examiner observed mildly decreased 
sensation to pinprick and light touch in the C5-6 
distribution of the right upper extremity, otherwise the 
veteran was intact to all modalities.  The diagnosis was 
chronic cervical strain with bilateral cervical 
radiculopathy.  The examiner opined that the veteran's range 
of motion was additionally limited by pain, but in a January 
2006 addendum noted that he was unable to estimate the 
additional loss of motion by degrees.  He also noted that 
repeated use of the veteran's cervical spine could cause 
fatigue, numbness, a decrease in coordination and endurance, 
but would not cause much weakness.  The examiner stated that 
the veteran's current symptomatology was severe at times, but 
no muscle or nerve paralysis was noted.  

The veteran also underwent a VA orthopedic examination in 
December 2005.  He described his neck pain as increasing and 
radiating to his right arm.  The veteran was found to have 
mild decreased motion of his cervical spine and mild 
weakness.  His posture and gait were normal.  Range of motion 
measurements showed flexion to 45 degrees, extension to 45 
degrees, left and right lateral flexion to 45 degrees, and 
left and right rotation to 60 degrees.  The examiner did not 
note any additional loss of motion on repetition due to pain, 
fatigue, weakness, or lack of endurance.  Sensory examination 
of all extremities was normal.  There was no clinical 
evidence of paralysis.  The diagnoses were cervical spine 
forminal stenosis at the C5-6 level and degenerative disc 
disease.  The examiner noted that the veteran was currently 
unemployed, but should be able to perform light physical 
labor.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The criteria for evaluating intervertebral disc syndrome were 
revised effective September 23, 2002, and the criteria for 
evaluating disabilities of the spine were revised effective 
September 26, 2003.  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, cervical 
strain is to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent rating is 
warranted if forward flexion of the cervical spine is greater 
than 30 degrees but not greater than 40 degrees; the combined 
range of motion of the cervical spine is greater than 170 
degrees but not greater than 335 degrees; there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or there is a 
vertebral fracture with loss of 50 percent or more of height.  
A 20 percent evaluation is warranted if forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
warranted if forward flexion of the cervical spine is to 15 
degrees or less or if there is favorable ankylosis of the 
entire cervical spine.  

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2006).  

Incomplete paralysis of the upper radicular group (fifth and 
sixth cervicals) of the major upper extremity warrants a 20 
percent evaluation if it is mild, a 40 percent evaluation if 
it is moderate or a 50 percent rating if it is severe.  A 70 
percent evaluation is warranted for complete paralysis of the 
upper radicular group of the major upper extremity.  With 
complete paralysis, all shoulder and elbow movements are lost 
or severely affected, and the hand and wrist movements are 
not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006).

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2006).

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Analysis

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  In this case, the revised rating criteria would 
not produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.

With respect to the former and current rating criteria, the 
Board notes that the veteran is currently receiving a 10 
percent disability rating for limitation of motion of the 
cervical spine.  At the March 2003 VA examination, he had 
almost full range of motion of the cervical spine with no 
pain on motion.  In July 2003, he was noted to have full 
range of motion of the cervical spine, and in September 2003, 
mild limitation of motion was noted.  None of the medical 
evidence for the period prior to September 26, 2003, shows 
limitation of motion that more nearly approximates moderate 
than slight.  Therefore, the Board concludes that a rating in 
excess of 10 percent is not warranted under the former 
criteria for evaluating limitation of motion.

With respect to the current criteria for evaluating 
disabilities of the spine, the Board notes that straightening 
of the cervical lordosis, possibly due to muscle spasm, was 
found on the April 2003 MRI.  In addition, at the November 
30, 2005, neurological examination, the combined range of 
motion of the cervical spine was 151 degrees.  Therefore, the 
Board finds that the veteran is entitled to a 20 percent 
rating from September 26, 2003, the effective date of the 
revised criteria.  At the November 2005 examination, forward 
flexion of the veteran's cervical spine was limited to 35 
degrees.  Although the November 2005 examiner noted that the 
veteran's range of motion was additionally limited by pain, 
in an April 2006 addendum he stated that he was unable to 
provide the amount of additional loss in degrees.  None of 
the medical evidence shows that the veteran has been found to 
have ankylosis of the cervical spine or limitation of forward 
flexion of the cervical spine to 15 degrees or less.  
Therefore, the functional impairment of the veteran's 
cervical spine does not warrant an evaluation in excess of 20 
percent under the revised criteria for evaluating 
disabilities of the spine.

With respect to neurological impairment, the Board notes that 
the veteran has not alleged and the record does not show that 
he has experienced any incapacitating episodes necessitating 
bed rest prescribed by a physician during the period of this 
claim.  

The Board does find, with resolution of reasonable doubt in 
the veteran's favor, that the medical evidence of record 
supports a 20 percent rating for impairment of the right 
upper extremity throughout the initial evaluation period 
(beginning September 9, 2002).  In its August 2006 rating 
decision, the originating agency purported to grant service 
connection for cervical radiculopathy, a disability that had 
already been service-connected in the May 2003 rating 
decision.  It assigned a separate 20 percent disability 
rating for neurological impairment of the right upper 
extremity from September 26, 2003, the effective date of the 
revised criteria for evaluating disabilities of the spine.  
The Board notes that the criteria for evaluating impairment 
of the peripheral nerves have not been revised during the 
period of this claim.  In addition, since the neurological 
impairment of the right upper extremity is separate and 
distinct from the functional impairment of the cervical 
spine, separate ratings for these components of the 
disability were allowed under the former rating criteria.  
See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 259, 262.  In 
the Board's opinion, the medical evidence satisfactorily 
establishes the presence of mild incomplete paralysis of the 
right (major) upper radicular group throughout the initial 
evaluation period.  Throughout the period of this claim, the 
veteran has complained of radiating pain and sensory 
impairment of the right upper extremity.  Although 
electrodiagnostic testing in October 2004 did not confirm the 
presence of right cervical radiculopathy, on a number of 
occasions, the veteran has been found to have sensory 
impairment consistent with mild incomplete paralysis of the 
right upper radicular group.  

A 40 percent rating is not appropriate during the initial 
period as none of the medical evidence shows that the 
incomplete paralysis has more nearly approximated moderate 
than mild.  When noted, the impairment has been sensory in 
nature.  In addition, the November 2005 examiner stated that 
the impairment was mild and the December 2005 examination 
disclosed no sensory or motor impairment.  The Board also 
acknowledges that hypoesthesia of the left thumb was noted on 
the March 2003 examination; however, none of the later 
medical evidence shows that the veteran was found to have any 
motor or sensory impairment of the left upper extremity.  
Therefore, the Board concludes that the preponderance of the 
evidence establishes that the cervical spine disability has 
not resulted in neurological impairment of the left upper 
extremity.  Accordingly, a separate evaluation is not in 
order for such impairment.

The Board also notes that the originating agency has rated 
the neurological impairment of the veteran's right upper 
extremity under Diagnostic Code 8512, which provides the 
criteria for evaluating impairment of the lower radicular 
group.  The medical evidence shows that the nerve root 
impingement resulting in the veteran's neurological symptoms 
is at C5-6 and therefore should be rated under Diagnostic 
Code 8510 rather than Diagnostic Code 8512.  Under either 
Diagnostic Code, a 20 percent rating is warranted for mild 
incomplete paralysis of the specified radicular group.

With respect to the version of Diagnostic Code 5293 in effect 
prior to September 23, 2002, the Board notes the symptoms and 
functional impairment contemplated by Diagnostic Code 5293 
are not separate and distinct from those contemplated by the 
ratings discussed above for functional impairment of the 
cervical spine and neurological impairment of the right upper 
extremity.  During the brief period of this claim when the 
former version of Diagnostic Code 5293 was in effect, the 
veteran is entitled to a 10 percent rating for limitation of 
motion of the cervical spine and a separate 20 percent rating 
for impairment of the right upper radicular group.  
Therefore, it would only be to the veteran's advantage to 
rate the disability under the former version of Diagnostic 
Code 5293 if the disability warrants a 40 percent rating 
under that code.  As discussed above, the evidence does not 
show that the veteran has had any incapacitating episodes of 
intervertebral disc syndrome.  In addition, his neurological 
impairment has been sensory in nature and only mild in 
severity.  In the Board's judgment, the intervertebral disc 
syndrome has not more nearly approximated the severe level 
required for a 40 percent rating than the moderate level 
required for a 20 percent rating.  Therefore, it would not be 
to the veteran's advantage to rate the disability under the 
former version of Diagnostic Code 5293.

The Board has considered whether there is any other 
appropriate basis for granting this claim but has found none.


Service Connection for Conjunctivitis

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has developed chronic 
conjunctivitis in his left eye as a result of his active duty 
service.  The Board notes that the veteran's service medical 
records show that he was treated for conjunctivitis in March 
1991.  The report of examination for discharge in October 
1991 shows that his eyes were found to be normal on clinical 
examination.  

The post-service medical evidence of record does not show 
that the veteran has chronic conjunctivitis.  Although the 
veteran has stated that he experiences outbreaks of 
conjunctivitis lasting from two to four weeks with pain and 
fluid discharge, outpatient records from the VAMC from 
December 2002 to April 2006 show no evidence of 
conjunctivitis.  In addition, VA examinations conducted in 
March 2003 and December 2005 did not disclose any current 
signs or symptoms of conjunctivitis.  While the veteran was 
treated for pain and a foreign object in his left eye in 
August 1996 and for a left eye tear duct obstruction in 
August 1998 with his private physician, the record contains 
no post-service medical evidence of conjunctivitis.  

The Board has considered the veteran's statements in support 
of this claim.  While the veteran may sincerely believe that 
he has this claimed disorder and that it was incurred in 
service, as a lay person, he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.  




ORDER

The Board having determined that the veteran's cervical spine 
disability warrants a 10 percent rating for functional 
impairment of the cervical spine from September 9, 2002, to 
September 25, 2003, a 20 percent rating for functional 
impairment of the cervical spine beginning September 26, 
2003, and a separate rating of 20 percent for neurological 
impairment of the right upper extremity from September 9, 
2002, the claim is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to service connection for conjunctivitis of the 
left eye is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


